Citation Nr: 1747586	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  16-31 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary evaluation of 100 percent in excess of the period of January 3, 2015 to May 1, 2015, based on surgical or other treatment necessitating convalescence.

2.  Entitlement to a rating in excess of 20 percent for degenerative disease of the lumbar spine prior to January 3, 2015 and from May 2, 2015.

3.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1946 to August 1946 and in the U.S. Army from February 1954 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a May 2017 decision, the Board remanded the appeal to schedule a videoconference hearing.  The Veteran and his daughter testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017; the hearing transcript is of record.

This appeal has been advanced on the Board's docket based on advanced age. 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

The issues of entitlement to an increased evaluation for degenerative disease of the lumbar spine and right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

FINDING OF FACT

The Veteran's January 6, 2015 back surgery required convalescence through May 1, 2015 and no longer.


CONCLUSION OF LAW

The criteria for a temporary evaluation of 100 percent in excess of the period of January 3, 2015 to May 1, 2015, based on surgical or other treatment necessitating convalescence have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);          38 C.F.R. §§ 3.102, 4.3, 4.30 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A total disability rating will be assigned for convalescence without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30. 

In order to attain a temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30 (a). 

Additionally, extensions of the temporary total rating may be made in increments of 1, 2, or 3 months beyond the initial 3 months.  Any extension beyond the initial 6 months, however, must be made pursuant to § 4.30(a)(2) or (a)(3) and only upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).

Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994)).  Recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).

The Veteran was admitted to St. Lucie Medical Center on January 3, 2015.  He underwent a right hemilaminectomies and peripheral foraminotomies, L4-L5 and L5-S1 ion January 6, 2015.  He was discharged on January 10, 2015.  Subsequently, he developed a staph aureus wound infection along with bacteremia and meningitis and was readmitted.  He completed rehabilitative care at Life Care Center of Port St. Lucie.  He was discharged from rehabilitation on March 17, 2015.  Based on this sequence of events, the RO assigned a temporary total rating under § 4.30 for surgery necessitating convalescence from January 3, 2015 through May 1, 2015.

Medical records from Life Care Center of Port St. Lucie show that the Veteran was discharged from rehabilitation because he had met his personal goals.  Upon discharge, he was given physical therapy exercises to perform at home, which he did.  See August 2017 Board Hr'g Tr. 23.  The week following his discharge from rehabilitation, the Veteran reported to his VA medical service provider that he was back home, doing great, and going on a cruise in a week.  See VA treatment record (3/20/2015).  

In a May 2015 letter, the Veteran reported that his back surgery and subsequent recovery did not return him to his original mobility from prior to the event.  He reported that he walks with a cane, movement in his right leg and thigh is limited, and his low back is weak.  He did report that his back brace gives him partial relief.

In October 2015, the Veteran underwent a VA examination.  The examination report shows that the functional impact of the Veteran's back condition was difficulty bending, lifting, and carrying, as well as difficulty with prolonged standing and walking, which affects physical employment.  The report showed that the Veteran constantly uses a back brace and a cane.  The report also showed that the Veteran has moderate right lower extremity sciatic nerve radiculopathy and mild left lower extremity sciatic nerve radiculopathy.  The Veteran reported that the onset of symptoms was in June 2015. 

In a June 2016 letter, the Veteran's private physician, Dr. J.L.G. wrote that the Veteran still has significant residual disabilities related to the above events.  He is only able to walk or stand for very short periods of time due to pain and weakness in his legs and back.  He can no longer play golf.  He has numbness in both feet and also in the right lower leg.  The doctor wrote that the Veteran's conditions have not improved recently.

In a May 2017 letter, Dr. J.L.G. repeated his commentary from the June 2016 letter and added that the Veteran's conditions have not improved and are not likely to improve; they have significantly affected the quality of his life.

In August 2017, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  He testified that his temporary total rating for convalescence should be extended "just because of the recent letter from my doctor and how I feel about it.  That's basically why I'm here.  It's just I'm not secure in my mind how I feel going beyond my limits.  It just scares me."  Board Hr'g Tr. 21.

Based on the evidence of record, the Board finds that an extension of the temporary total rating under § 4.30 beyond January 3, 2015 to May 1, 2015 is not warranted.  The Veteran was discharged from rehabilitation in March 2015 after he met his own personal goals.  He was prescribed physical therapy exercises to do at home; there was no medical prescription for a continuing period of convalescence at home.  Per the Veteran's statements the week following discharge, he felt great and was set to go on a cruise.  Subsequent statements from the Veteran and from Dr. J.L.G. indicate that the Veteran continued to experience back and leg residuals and use a cane after the back surgery and rehabilitation period; however, there is no evidence from their statements that the Veteran experienced severe postoperative residuals after May 1, 2015 such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joint, application of a body cast, necessity for house confinement, or continued use of a wheel chair or crutches.  The Board also notes that the October 2015 VA examination showed that the Veteran's back condition would cause difficulty bending, lifting, and carrying, as well as difficulty with prolonged standing and walking, which affects physical employment.  This examination did not conclude that physical employment was precluded, and it is recognized that similar functional limitations existed prior to the surgery and rehabilitation period, see, e.g., May 2012 VA examination report.  The evidence does not show that the Veteran was in a period of recovery after May 1, 2015.

In summary, the period after May 1, 2015 is not shown to have required additional convalescence following surgery and the Veteran's back disability did not manifest in severe postoperative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheel chair or crutches.  Absent such findings, the criteria for extending the temporary total rating beyond May 1, 2015 have not been met.  Accordingly, the claim for an extension of the temporary total rating for convalescence under § 4.30 for back surgery is denied.


ORDER

A temporary evaluation of 100 percent in excess of the period of January 3, 2015 to May 1, 2015, based on surgical or other treatment necessitating convalescence is denied.


REMAND

The Veteran seeks an increased evaluation for his lumbar spine disability and its associated right lower extremity radiculopathy.  These disabilities were last evaluated in October 2015 VA examinations.  In August 2017, the Veteran and his daughter testified that both disabilities had worsened.  Specifically, his daughter related that the Veteran is so weak and his gait is so different than how it was at the time of the last VA examination.  See Hr'g Tr. 19.  She reported that his ability to function is completely different, and she can see in his face how much pain he experiences despite the fact that he does not complain.  Id.  They both noted a concern for his well-being based on fall risk.  Id.

The Veteran and his daughter's testimony provide competent evidence that his lumbar spine disability and its associated right lower extremity radiculopathy may have increased in severity since the last examination.  Accordingly, on remand, the Veteran should be scheduled for new VA examinations to determine the current severity of these disabilities.  38 C.F.R. § 3.327(a); see Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, on remand, outstanding private treatment records should be obtained from Dr. J.L.G.  38 C.F.R. § 3.159(c)(1).  This private physician has treated the Veteran's back problems and provided letters in support of the claims on appeal; however, the actual records relating to his treatment of the Veteran have not been obtained.  On remand, the Veteran should be asked to submit, or provide authorization for VA to obtain, these private treatment records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he submit, or provide authorization for VA to obtain, private treatment records from Dr. J.L.G. from 2014 onward.  If authorization is provided, reasonable efforts should be taken to obtain them.  If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his lumbar spine disability and associated radiculopathy.  The examiner must review the entire claims file.  Any assistive devices, such as a back brace, should be removed for range of motion testing, if possible/appropriate.

The lumbar spine should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary or is not medically appropriate in this case, he or she should clearly explain why that is so.

The examiner is asked to express an opinion regarding whether pain, weakness, fatigability, or incoordination cause additional functional impairment on repeated use overtime or during flare-ups.  The examiner should assess additional functional impairment in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran is not being observed during a flare-up or after repeated use over time during the examination, the examiner should still estimate any additional functional loss during such events based on the Veteran's description of their severity, frequency, duration, and/or functional loss manifestations.

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.  The examiner is further advised that the inability to provide an opinion without resorting to speculation must be based the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner. 

A complete rationale must be provided for all opinions expressed.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right lower extremity radiculopathy.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


